                 Case 19-11901-KBO               Doc 443        Filed 09/17/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

In re:                                                  Chapter 11

THE NEWS-GAZETTE, INC., et al.,1                        Case No. 19-11901 (KBO)

                                    Debtors.            (Jointly Administered)


         NOTICE OF REPORT OF SALE FOR 15 EAST MAIN STREET PROPERTY
                           (CHAMPAIGN ILLINOIS)

         PLEASE TAKE NOTICE THAT:

        1.      On August 30, 2019, the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) filed petitions for relief under chapter 11 of the Bankruptcy Code.

       2.     On March 15, 2020, the Debtors filed that certain Motion for an Order
(A) Approving Auction Procedures With Respect to the Sale of Certain Real Property;
(B) Approving Form of Asset Purchase Agreement; (C) Authorizing the Sale of Such Real
Property Through Public Auction; and (D) Granting Related Relief [Docket No. 334] (the “Sale
Motion”).

       3.    The Sale Motion included the request for the auction and sale of certain real
property commonly known as 15 E. Main Street, Champaign, Illinois 61820 (the “Property”).

       4.     On June 10, 2020, the Court entered an order [Docket No. 350] (the “Sale Order”)
approving the Sale Motion and authorizing the Debtors to sell, among other things, the Property.

       5.     Since the entry of the Sale Order, the Debtors’ real estate broker engaged in
extensive marketing efforts for the Property, and a public auction for the Property was held on
August 12, 2020 at 10:00 a.m. CT (the “Auction”).

       6.     At the conclusion of the Auction, Laura Kalman was named the winning bidder.
The purchase price for the Property was $1,188,000.00.

         7.       The sale of the Property closed on September 16, 2020.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: The News-Gazette, Inc. (0894) and D.W.S., Inc. (7985). The Debtors’ headquarters are
located at 15 East Main Street, Champaign, Illinois 61820.



{9110849: }
                  Case 19-11901-KBO   Doc 443    Filed 09/17/20    Page 2 of 2




Dated:        September 17, 2020       CHIPMAN BROWN CICERO & COLE LLP
              Wilmington, Delaware


                                       /s/ William E. Chipman, Jr.
                                        William E. Chipman, Jr. (No. 3818)
                                        Mark D. Olivere (No. 4291)
                                        Hercules Plaza
                                        1313 North Market Street, Suite 5400
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 295-0191
                                        Facsimile: (302) 295-0199
                                        chipman@chipmanbrown.com
                                        olivere@chipmanbrown.com

                                                - and -

                                       MCDONALD HOPKINS LLC
                                       Nicholas M. Miller (Admitted Pro Hac Vice)
                                       Michael J. Kaczka (Admitted Pro Hac Vice)
                                       300 North LaSalle Street, Suite 1400
                                       Chicago, Illinois 60654
                                       Telephone: (312) 280-0111
                                       nmiller@mcdonaldhopkins.com
                                       mkaczka@mcdonaldhopkins.com

                                       Co-Counsel to the Debtors
                                       and Debtors in Possession




{9110849: }
